Exhibit 10.10

DIRECTOR DESIGNATION AGREEMENT

THIS DIRECTOR DESIGNATION AGREEMENT dated as of February 13, 2007 (this
“Agreement”), is among National CineMedia, Inc., a Delaware corporation (“NCM
Inc.”), American Multi-Cinema, Inc., a Missouri corporation (“AMC”), Cinemark
Media, Inc., a Delaware corporation (“Cinemark Media”), and Regal CineMedia
Holdings, LLC, a Delaware limited liability company (“Regal,” and together with
AMC and Cinemark Media, including any Affiliate or Permitted Transferee thereof,
so long as any Permitted Transferee continues to qualify as a Permitted
Transferee, the “Founding Members”). Certain terms used in this Agreement are
defined in Section 1.1.

RECITALS

A. The Founding Members own all of the outstanding common membership units (the
“Membership Units”) of National CineMedia, LLC, a Delaware limited liability
company (“NCM LLC”).

B. NCM Inc. is contemplating an offer and sale of its Common Stock to the public
in an underwritten initial public offering (the “IPO”).

C. Pursuant to the terms of a Common Unit Subscription Agreement dated as of
February 13, 2007 (the “Subscription Agreement”), between NCM LLC and NCM Inc.,
it is contemplated that NCM Inc. will use the proceeds of the IPO to purchase
from NCM LLC a number of Membership Units equal to the number of shares of
Common Stock sold in the IPO.

D. Upon consummation of the transactions contemplated by the Subscription
Agreement, it is contemplated that NCM Inc. will be admitted as a member, and
appointed as the manager, of NCM LLC.

E. In order to induce the Founding Members to approve the sale and issuance of
Membership Units by NCM LLC to NCM Inc. and the appointment of NCM Inc. as the
manager of NCM LLC, NCM Inc. has agreed to permit each of the Founding Members
to designate up to two persons for nomination for election to the board of
directors of NCM Inc. (the “Board”) on the terms and conditions set forth
herein.

F. The Amended and Restated Certificate of Incorporation of NCM Inc. (the
“Charter”) provides that NCM Inc. shall have a staggered Board that consists of
three classes of directors and that the term of one class of directors will
expire at each annual meeting of the stockholders of NCM Inc.

G. Under the terms of the NCM LLC Operating Agreement and the Charter, each
Founding Member will have the right to cause NCM LLC to redeem the Membership
Units held by such Founding Members in exchange for shares of Common Stock or
cash.



--------------------------------------------------------------------------------

AGREEMENT

In consideration of the covenants and agreements contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, NCM Inc. and the Founding Members agree as follows:

1. Definitions

1.1 Certain Definitions. For purposes of this Agreement, the following terms
shall have the meanings specified in this Section 1.1:

“Affiliate” has the meaning set forth in the NCM LLC Operating Agreement.

“Change of Control” with respect to any Person that is not individual, means
(i) any merger or consolidation with or into any other entity or any other
similar transaction, whether in a single transaction or series of related
transactions, where (A) the members or stockholders of such Person immediately
prior to such transaction in the aggregate cease to own at least 50 percent of
the general voting power of the entity surviving or resulting from such
transaction (or its stockholders or the ultimate parent thereof) or (B) any
Person or Group becomes the beneficial owner of more than 50 percent of the
general voting power of the entity surviving or resulting from such transaction
(or its stockholders or the ultimate parent thereof), (ii) any transaction or
series of related transactions in which in excess of 50 percent of such Person’s
general voting power is Transferred to any other Person or Group or (iii) the
sale or Transfer by such Person of all or substantially all of its assets.

“Cinemark” means Cinemark Holdings, Inc. or its successor or any Person that
wholly-owns Cinemark Holdings, Inc., directly or indirectly, in the future.

“Cinemark USA” means Cinemark USA, Inc., a Texas corporation.

“Common Stock” means the common stock, par value $0.01 per share, of NCM Inc.

“Director” means a member of the Board.

“ESA Party” means (i) AMC in the case of AMC, (ii) Cinemark USA in the case of
Cinemark Media, and (iii) Regal Cinemas in the case of Regal.

“Group” has the meaning set forth in Section 13(d)(3) and Rule 13d-5 of the
Securities Exchange Act of 1934, as amended.

 

2



--------------------------------------------------------------------------------

“Independent Director” means any Director that if the Common Stock is traded on
the NASDAQ Stock Market, satisfies the definition of an “independent director”
set forth in the applicable rules in the Marketplace Rules of the NASDAQ Stock
Market, Inc., as such rules may be amended from time to time, or, if the Common
Stock is then traded on a different exchange, such term shall mean any director
of NCM Inc. that satisfies the definition of independent director according to
the rules of such exchange..

“Marquee Holdings” means Marquee Holdings Inc. or its successor or any Person
that wholly-owns Marquee Holdings Inc., directly or indirectly, in the future.

“NCM LLC Operating Agreement” means the Third Amended and Restated Limited
Liability Company Operating Agreement of NCM LLC to be entered into among the
Founding Members and NCM Inc., as it may be amended, supplemented or otherwise
modified from time to time.

“Nominating Committee” means the nominating/governance committee of the Board or
any committee of the Board authorized to perform the function of nominating
directors for the Board.

“Permitted Transferee” means, in the case of any Founding Member and any
Permitted Transferee of any Founding Member (i) an Affiliate of such Founding
Member or Permitted Transferee, or (ii) a non-Affiliate of such Founding Member
or Permitted Transferee that is owned more than 50 percent directly or
indirectly through one or more entities that are the same entities that own 50
percent or more of the general voting power of the Ultimate Parent of such
Founding Member.

“Person” means any individual, corporation, limited liability company,
partnership, trust, joint stock company, business trust, unincorporated
association, joint venture, governmental authority or other entity or
organization of any nature whatsoever or any Group of two or more of the
foregoing.

“REG” means Regal Entertainment Group or its successor or any Person that
wholly-owns Regal Entertainment Group, directly or indirectly, in the future.

“Regal Cinemas” means Regal Cinemas, Inc., a Tennessee corporation.

“Retiring Director” means any Director whose term expires at the next annual
meeting of stockholders of NCM Inc. pursuant to the terms of the Charter.

“Securities Laws” means the Securities Act of 1933, as amended, and the
Securities Exchange Act of 1934, as amended, and the rules promulgated
thereunder.

“Transfer” or “Transferred” means, directly or indirectly, to sell, transfer,
give, exchange, bequest, assign, pledge, encumber, hypothecate or otherwise
dispose of, either

 

3



--------------------------------------------------------------------------------

voluntarily or involuntarily, any of the rights granted under Section 2
(including through a Change of Control of a Person holding units directly or
indirectly), provided, however, a Change of Control of an ESA Party or its
stockholders shall not be a Transfer.

“Ultimate Parent” means (i) Marquee Holdings in the case of AMC, (ii) Cinemark
in the case of Cinemark Media, and (iii) REG in the case of Regal.

1.2 Additional Terms. In addition to defined terms identified in Section 1.1,
the following terms have the meanings assigned in the Sections referred to in
the table below:

 

Term

 

Section

 

Term

 

Section

AMC

  Preamble   IPO   Recitals

Board

  Recitals   Manager   Preamble

Cinemark Media

  Preamble   NCM Inc.   Preamble

Designee

  §2.1   NCM LLC.   Recitals

Founding Members

  Preamble   Subscription Agreement   Recitals     Regal   Preamble

2. Nominee Designation

2.1 Nomination Right. Subject to the conditions set forth in this Section 2,
each Founding Member shall have the right to designate two persons to be
appointed or nominated, as the case may be, for election to the Board as follows
(each, a “Designee”):

(a) each Founding Member may designate two persons for appointment or nomination
to the Board, as the case may be, who initially shall be:

 

Founding Member

 

Designees

 

Director Class

AMC   Edward H. Meyer   Class II   Peter C. Brown   Class III Cinemark Media  
James R. Holland, Jr.   Class II   Lee Roy Mitchell   Class III Regal   Stephen
L. Lanning   Class II   Michael L. Campbell   Class III

 

4



--------------------------------------------------------------------------------

(b) at every meeting of the Board, or a committee thereof, for which Directors
are appointed or are nominated to stand for election by stockholders of NCM
Inc., each Founding Member will have the right to designate those persons to be
appointed or nominated for election to the Board for each Retiring Director that
was a prior Designee of such Founding Member in accordance with this
Section 2.1;

(c) if a vacancy occurs because of the death, disability, disqualification,
resignation or removal of a Designee, the Founding Member who designated such
person shall be entitled to designate such person’s successors in accordance
with this Agreement and the Board, subject to a determination of the Board in
good faith, after consultation with outside legal counsel, that such action
would not constitute a breach of its fiduciary duties or applicable law, shall
fill the vacancy with such successor Designee; and

(d) if a Designee is not nominated or elected to the Board because of the
Designee’s death, disability, disqualification, withdrawal as a nominee or for
other reason is unavailable or unable to serve on the Board, the Founding Member
who designated such person shall be entitled to designate promptly another
Designee and the director position for which such Designee was nominated shall
not be filled pending such designation.

2.2 Independent Directors. At least one of the Designees of each Founding Member
must qualify as an Independent Director at the time of designation.

2.3 Effect of Reduction of Holdings. If at any time any Founding Member owns
less than five percent of the then issued and outstanding Membership Units,
including Membership Units acquired from another Founding Member or an Affiliate
of another Founding Member (which, for purposes of this Section 2.3, shall be
calculated to include (a) all shares of Common Stock beneficially owned by such
Founding Member as of the date of determination as a result of the redemption of
any Membership Units in accordance with Article 9 of the NCM LLC Operating
Agreement, (b) any shares of Common Stock issued in connection with any dividend
or distribution on the Common Stock so received as a result of the redemption of
any Membership Units, and (c) any shares of Common Stock acquired from another
Founding Member provided that such other Founding Member acquired such shares of
Common Stock in a transaction described in clause (a) or (b) above, but
excluding (x) any shares of Common Stock otherwise acquired by the Founding
Members and (y) any Membership Units issued to NCM Inc. by NCM LLC in connection
with redemption of Membership Units by a Founding Member (unless the Founding
Member has disposed of any of the shares of Common Stock received in connection
with such redemption of Membership Units (other than to another Founding Member
in a transaction described in clause (c) above), in which case a number of
Membership Units issued to NCM Inc. in connection with such

 

5



--------------------------------------------------------------------------------

redemption equal to the number of shares of Common Stock disposed of by such
Founding Member shall be included in determining such Founding Member’s
ownership interest)), then such Founding Member shall permanently cease to have
any rights of designation under Section 2.1.

2.4 Personal Right. Each Founding Member’s rights under this Section 2 is
personal to such Founding Member and may not be Transferred, except in
accordance with Section 6.3.

2.5 Company Obligations

(a) NCM Inc. agrees to use its best efforts to assure that (i) each Designee is
included in the Board’s slate of nominees to the stockholders for each election
of directors, and (ii) each Designee is included in the proxy statement prepared
by management of NCM Inc. in connection with soliciting proxies for every
meeting of the stockholders of NCM Inc. called with respect to the election of
members of the Board, and at every adjournment or postponement thereof, and on
every action or approval by written consent of the stockholders of NCM Inc. or
the Board with respect to the election of members of the Board.

(b) Notwithstanding anything herein to the contrary, NCM Inc. shall not be
obligated to cause to be nominated for election to the Board or recommend to the
stockholders the election of any Designee (i) who fails to submit to NCM Inc. on
a timely basis such questionnaires as NCM Inc. may reasonably require of its
directors generally and such other information as NCM Inc. may reasonably
request in connection with the preparation of its filings under the Securities
Laws, or (ii) the Board or the Nominating Committee determines in good faith,
after consultation with outside legal counsel, that such action would constitute
a breach of its fiduciary duties or applicable law; provided, however, that upon
the occurrence of either (i) or (ii) above, NCM Inc. shall promptly notify the
applicable Founding Member of the occurrence of such event and permit the
applicable Founding Member to provide an alternate Designee sufficiently in
advance of any Board action, the meetings of the stockholders called or written
action of stockholders with respect to such election of nominees and NCM Inc.
shall be subject to its obligations under Section 2.5(a) with respect to such
alternate Designee.

(c) At any time a vacancy occurs because of the death, disability, resignation
or removal of a Designee, then the Board, or any committee thereof, shall not
fill such vacancy or vote or take any action enumerated in Section 5.2 of the
Charter until such time that (i) such Founding Member has designated a successor
Designee and the Board has filled the vacancy and appointed such successor
Designee, (ii) such Founding Member fails to designate a successor

 

6



--------------------------------------------------------------------------------

Designee within 10 business days of such vacancy, or (iii) such Founding Member
has specifically waived its right under this Section 2.5(c) and has consented to
the Board, or any committee thereof, taking a vote on an action enumerated in
Section 5.2 of the Charter prior to the Board filling the vacancy with a
successor Designee.

(d) At any time that any Founding Member shall have any rights of designation
under this Section 2, NCM Inc. shall not take any action to change the size of
the Board from 10.

2.6 Multiple Holders. If a Founding Member and one or more of its Permitted
Transferees hold Membership Units at the same time, such Founding Members and
Permitted Transferee(s) shall designate one of them to act on behalf of all of
them for the purpose of exercising the rights granted under this Section 2.

3. Specific Performance. Each of the parties to this Agreement acknowledges that
each party hereto will be irreparably damaged if any of the provisions of this
Agreement are not performed in accordance with their specific terms or are
otherwise breached. Accordingly, it is agreed that each of NCM Inc. and the
Founding Members shall be entitled to an injunction to prevent breaches of this
Agreement and to specific enforcement of this Agreement and its terms and
provisions in any action instituted in any court of the United States or any
state having subject matter jurisdiction, in addition to any other remedy to
which the parties hereto may be entitled at law or in equity. Each of the
parties hereto hereby consents to personal jurisdiction in any such action
brought in the United States District Court for the District of Delaware or in
any court of the State of Delaware having subject matter jurisdiction. No bond
or other similar undertaking shall be required of any party seeking relief under
this Section.

4. Covenant of NCM Inc. NCM Inc. agrees that neither it nor any of its
subsidiaries shall enter into any agreement or understanding or make any
commitment to any Person, or otherwise take any action, that would violate or be
inconsistent with any provision or agreement contained in this Agreement.

5. Termination. If the registration statement with respect to the IPO is
withdrawn for any reason prior to February 13, 2007, this Agreement shall become
null and void and be of no further force or effect whatsoever and neither the
Founding Members nor NCM Inc. shall have any further obligations hereunder or
with respect hereto. Further, if at any time any Founding Member owns less than
five percent of the then issued and outstanding Membership Units (as determined
in accordance with Section 2.3), then such Founding Members rights and
obligations under this Agreement shall immediately terminate.

 

7



--------------------------------------------------------------------------------

6. Miscellaneous

6.1 Governing Law. This Agreement shall be governed by and construed in all
respects in accordance with the laws of the State of Delaware without giving
effect to principles of conflicts of law.

6.2 Notices. All notices, demands or other communications to be given under or
by reason of this Agreement shall be in writing and shall be delivered by hand
or sent by facsimile or sent by overnight courier service and shall be deemed
given when received, as follows:

 

            If to NCM Inc.:

  If to AMC:

            National CineMedia, Inc.

  American Multi-Cinema, Inc.

            9110 East Nichols Avenue

  920 Main Street

            Suite 200

  Kansas City, MO 64105

            Centennial, CO 80112-3405

  Attention: General Counsel

            Attention: General Counsel

  Fax: (816) 480-4700

            Fax: (303) 792-8649

 

            with a copy to:

  with a copy to:

            Holme Roberts & Owen LLP

  Latham & Watkins LLP

            1700 Lincoln Street, Suite 4100

  885 Third Avenue

            Denver, Colorado 80203-4541

  New York, NY 10022

            Attention: W. Dean Salter

  Attention: David S. Allinson

            Fax: (303) 866-0200

  Fax: (212) 751-4864

            If to Cinemark Media:

  If to Regal:

            Cinemark Media, Inc.

  Regal CineMedia Holdings, LLC

            c/o Cinemark Holdings, Inc.

  c/o Regal Entertainment Group

            3900 Dallas Parkway

  7132 Regal Lane

            Plano, Texas 75093

  Knoxville, Tennessee 37918

            Attn: Robert Copple

  Attn: General Counsel

            Fax: (974) 665-1003

  Fax: (865) 922-6085

            with a copy to:

  with a copy to:

            Cinemark Media, Inc.

  Hogan & Hartson LLP

            c/o Cinemark Holdings, Inc.

  One Tabor Center

            3900 Dallas Parkway

  1200 Seventeenth Street

            Plano, Texas 75093

  Suite 1500

            Attn: Michael Cavalier

  Denver, Colorado 80202

            Fax: (974) 665-1003

  Attn: Christopher J. Walsh   Fax: (303) 899-7333

 

8



--------------------------------------------------------------------------------

Any party to this Agreement may change its address for notices, demands and
other communications under this Agreement by giving notice of such change to the
other party hereto in accordance with this Section 6.2.

6.3 Benefit of Parties; Transfer. This Agreement shall be binding upon and shall
inure to the benefit of the parties hereto and their respective successors,
legal representatives and Permitted Transferees. This Agreement may not be
Transferred by NCM Inc. except with the prior written consent of the other
parties. In the event of a Transfer by a Founding Member, the transferee shall
not have the rights and powers of a Founding Member unless (i) the transferee is
a Permitted Transferee of the Founding Member prior to and following the
Transfer, or (ii) in the case of a direct or indirect Change of Control of the
Founding Member, or any direct or indirect holder of equity in the Founding
Member, following the Change of Control, the Founding Member’s ESA Party or its
stockholders owns 50 percent or more of the general voting power of the
transferee. Nothing herein contained shall confer or is intended to confer on
any third party or entity that is not a party to this Agreement any rights under
this Agreement.

6.4 Amendment. This Agreement may not be amended, modified, altered or
supplemented except by means of a written instrument executed on behalf of each
of NCM Inc. and each of the Founding Members.

6.5 Waiver. No failure on the part of either party hereto to exercise any power,
right, privilege or remedy under this Agreement, and no delay on the part of
either party hereto in exercising any power, right, privilege or remedy under
this Agreement, shall operate as a waiver thereof; and no single or partial
exercise of any such power, right, privilege or remedy shall preclude any other
or further exercise thereof or of any other power, right, privilege or remedy.

6.6 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

6.7 Entire Agreement. This Agreement sets forth the entire understanding of
parties hereto and supersedes all other agreements and understandings between
the parties hereto relating to the subject matter hereof.

6.8 Counterparts and Facsimiles. This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered to the other. The parties hereto may execute the
signature pages hereof and exchange such signature pages by facsimile
transmission.

 

9



--------------------------------------------------------------------------------

6.9 Interpretation of Agreement.

(a) As used in this Agreement, the words “include” and “including,” and
variations thereof, shall not be deemed to be terms of limitation, and shall be
deemed to be followed by the words “without limitation.”

(b) Unless otherwise specified, references in this Agreement to “Sections” and
“Exhibits” are intended to refer to Sections of, and Exhibits to, this
Agreement.

(c) The Section headings contained in this Agreement are solely for the purpose
of reference, are not part of the agreement of the parties and shall not in any
way affect the meaning or interpretation of this Agreement.

(d) Each party hereto and its counsel cooperated in drafting and preparation of
this Agreement. Any rule of law or any legal decision that would require
interpretation of any ambiguities in this Agreement against the party that
drafted it is of no application and is hereby expressly waived.

[Signature page to follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

 

NCM INC.: NATIONAL CINEMEDIA, INC.

By:

 

/s/ Gary W. Ferrera

Name:

  Gary W. Ferrera

Title:

  Executive Vice President and Chief Financial Officer AMC: AMERICAN
MULTI-CINEMA, INC.

By:

 

/s/ Craig R. Ramsey

Name:

  Craig R. Ramsey

Title:

  Executive Vice President and Chief Financial Officer CINEMARK MEDIA: CINEMARK
MEDIA, INC.

By:

 

/s/ Michael Cavalier

Name:

  Michael Cavalier

Title:

  Senior Vice President–General Counsel REGAL: REGAL CINEMEDIA HOLDINGS, LLC

By:

 

/s/ Michael L. Campbell

Name:

  Michael L. Campbell

Title:

  Chief Executive Officer

[Signature page of Director Designation Agreement]